DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed November 30, 2020.
Claims 23-25 have been added.  Claims 1, 4-8, 11-15 and 18-25 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.

Applicant argues Borzsei does not disclose intercepting requests at a gateway and sending them to a broker.  Examiner disagrees.  This is disclosed by the combination of references.  Paragraph [0073] of Rahman discloses when gateway 171 receives the unicast DNS-service discovery request it will intercept it and will first try to see if the service can be found in its local CoAP RD database.  Paragraph [0070] of Rahman discloses the CoAP RD (which may be a portion of the gateway) in each LAN segment is populated.  This indicates there are embodiments where the CoAP RD is not a portion of the gateway.  This disclosure of Rahman is combined with the gateway of Borzsei that brokers services.
Additionally, paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself 

Applicant argues Borzsei does not disclose wherein the microservice is a service application that is designed to perform a single function.  Examiner disagrees.  A single function does not appear to be particularly defined and it is unclear why the services of Borzsei would not read.

Applicant argues Borzsei does not disclose storing a plurality of user equipment associated with service applications designed to perform single functions.  Examiner disagrees.  Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.

Applicant argues Borzsei does not use a home subscriber server to determine status.  Examiner disagrees.  This limitation is taught by the combination of references.  Paragraph [0031] of Borzsei discloses the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0211637 to Borzsei et al. (hereinafter “Borzsei”) and further in view of US Pub. No. 2018/0191666 to Rahman et al. (hereinafter “Rahman”) and further in view of US Pub. No. 2015/0365820 to White et al. (hereinafter “White”).

As to Claim 1, Borzsei discloses a computer-readable storage medium having instructions stored thereon that, when executed by a processor of a microservices broker, cause the processor to perform operations comprising:
instructing an evolved packet core gateway of an evolved packet core network of a mobile telecommunications carrier to determine microservice requests from mobile applications data passing through the evolved packet core network and to intercept the microservice requests from the mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier, wherein the evolved packet core network of the mobile telecommunications carrier includes the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server ; 
receiving, from the evolved packet core gateway, a microservice request of the microservice requests intercepted by the evolved packet core gateway, wherein the microservice request includes a request to access a microservice, wherein the microservice is a service application that is designed to perform a single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers); 
checking a microservices broker database for a user equipment associated with the service application of the microservice request that is designed to perform the single function, wherein the microservices broker database stores a plurality of device identifiers of a plurality of user equipment associated with service applications designed to perform single functions (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that ; 
requesting, from a [home subscriber server], a status of the user equipment determined to be associated with the service application of the microservice request that is designed to perform the single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0033] discloses the mobile server registers or deregisters with the DDNS service 111); 
receiving from the [home subscriber server], the status of the user equipment, wherein the status of the user equipment received from the [home subscriber server] indicates whether the user equipment is attached to a radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request); 
determining, based on the status of the user equipment received from the [home subscriber server], whether the user equipment is attached to the radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request); and
in response to determining from the status of the user equipment received from the [home subscriber server] that the user equipment is attached to the radio access network, routing the microservice request to the user equipment for performing the single function by the service application associated with the user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request) and 
in response to determining from the status of the user equipment received from the [home subscriber server] that the user equipment is not attached to the radio access network, routing the microservice request to an enterprise source for providing the microservice based on information regarding the enterprise source stored by the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability .
	Borzsei does not explicitly disclose a separate gateway and broker.  
	However, Rahman discloses this.  Paragraph [0073] of Rahman discloses when gateway 171 receives the unicast DNS-service discovery request it will intercept it and will first try to see if the service can be found in its local CoAP RD database.  Paragraph [0070] of Rahman discloses the CoAP RD (which may be a portion of the gateway) in each LAN segment is populated.  This indicates there are embodiments where the CoAP RD is not a portion of the gateway.
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the service system as disclosed by Borzsei, with using a having a separate gateway and database as disclosed by Rahman.  One of ordinary skill in the art would have been motivated to combine to apply a known technique in a similar device.  Borzsei and Rahman are directed toward service systems and as such it would be obvious to use the techniques of one in the other.  
	Borzsei does not explicitly disclose a home subscriber server.
	However, White discloses this.  Paragraph [0027] of White discloses the SMSC 145 queries the HSS 124 for the IMS registration status of the MS 105. The IMS registration status may indicate whether the MS is connected to the IMS core network 135.
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the service system as disclosed by Borzsei, with using a home subscriber server as disclosed by White.  One of ordinary skill in the art would have been motivated to combine to 

As to Claim 4, Borzsei-Rahman-White discloses the computer-readable storage medium of claim 1, wherein the evolved packet core gateway comprises a serving gateway and wherein the microservice request originates from another user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request). 

As to Claim 5, Borzsei-Rahman-White discloses the computer-readable storage medium of claim 1, wherein the evolved packet core gateway comprises a packet gateway, and wherein the microservice request originates from an outside network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0071] of Borzsei). 

As to Claim 6, Borzsei-Rahman-White discloses the computer-readable storage medium of claim 1, wherein the operations further comprise: receiving a further microservice request that identifies a further microservice; checking the microservices broker database for a further user equipment that is capable of servicing the further microservice request; requesting a further status of the further user equipment from the home subscriber server; determining, based upon the further status of the further user equipment, whether the further user equipment is attached to the radio access network; and in response to determining that the user equipment is attached to the radio access network, routing the further microservice request to the further user equipment for providing the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request). 

As to Claim 7, Borzsei-Rahman-White discloses the computer-readable storage medium of claim 6, wherein the user equipment associated with the service application of the microservice request that is designed to perform the single function and the further user equipment providing the further microservice constitute providing a composite service comprised of the microservice and the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated . 

As to Claim 8, Borzsei discloses a method comprising: 
instructing, by a microservices broker comprising a processor that executes a microservices broker application, an evolved packet core gateway of an evolved packet core network of a mobile telecommunications carrier to determine microservice requests from mobile application data passing through the evolved packet core network of the mobile telecommunications carrier and to intercept the microservice requests from the mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier, wherein the evolved packet core network of the mobile telecommunications carrier includes the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the ;
receiving, by the microservices broker, from the evolved packet core gateway, a microservice request of the microservice requests intercepted by the evolved packet core gateway, wherein the microservice request includes a request to access a microservice, wherein the microservice is a service application that is designed to perform a single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers); 
checking, by the microservices broker, a microservices broker database for a user equipment associated with the service application of the microservice request that is designed to perform the single function, wherein the microservices broker database stores a plurality of device identifiers of a plurality of user equipment associated with service applications designed to perform single functions (Paragraph [0031] of Borzsei discloses ; 
requesting, by the microservices broker from a home subscriber server, a status of the user equipment determined to be associated with the service application of the microservice request that is designed to perform the single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request); 
receiving, by the microservices broker, from the [home subscriber server], the status of the user equipment, wherein the status of the user equipment received from the [home subscriber server] indicates whether the user equipment is attached to a radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request);
determining, by the microservices broker, based upon the status of the user equipment received from the [home subscriber server], whether the user equipment is attached to the radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request); and 
in response to determining from the status of the user equipment received from the [home subscriber server] that the user equipment is attached to the radio access network, routing, by the microservices broker, the microservice request to the user equipment for performing the single function by the service application associated with the user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request) and 
in response to determining from the status of the user equipment receiver from the [home subscriber server] that the user equipment is not attached to the radio access network, routing, by the microservices broker, the microservice request to an enterprise source for providing the microservice based on information regarding the enterprise source stored by the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is .
Borzsei does not explicitly disclose a separate gateway and broker.  
	However, Rahman discloses this.  Paragraph [0073] of Rahman discloses when gateway 171 receives the unicast DNS-service discovery request it will intercept it and will first try to see if the service can be found in its local CoAP RD database.  Paragraph [0070] of Rahman discloses the CoAP RD (which may be a portion of the gateway) in each LAN segment is populated.  This indicates there are embodiments where the CoAP RD is not a portion of the gateway.
Examiner recites the same rationale to combine used for claim 1.
Borzsei does not explicitly disclose a home subscriber server.
	However, White discloses this.  Paragraph [0027] of White discloses the SMSC 145 queries the HSS 124 for the IMS registration status of the MS 105. The IMS registration status may indicate whether the MS is connected to the IMS core network 135.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Borzsei-Rahman-White discloses the method of claim, wherein the evolved packet core gateway comprises a serving gateway and wherein the microservice request originates from another user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is . 

As to Claim 12, Borzsei-Rahman-White discloses the method of claim 8, wherein the evolved packet core gateway comprise a packet gateway and wherein the microservice request originates from an outside network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0071] of Borzsei). 

As to Claim 13, Borzsei-Rahman-White discloses the method of claim 8, further comprising: receiving, by the microservices broker, a further microservice request that identifies a further microservice; checking, by the microservices broker, the microservices broker database for a further user equipment that is capable of servicing the further microservice request; requesting, by the microservices broker, a further status of the further user equipment from the home subscriber server; determining, by the microservices broker, based upon the further status of the further user equipment, whether the further user equipment is attached to the radio access network; and in response to determining that the user equipment is attached to the radio access network, routing, by the microservices broker, the further microservice request to the further user equipment for providing the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request). 

As to Claim 14, Borzsei-Rahman-White discloses the method of claim 13, wherein the user equipment associated with the service application of the microservice request that is designed to perform the single function and the further user equipment providing the further microservice constitute providing a composite service comprised of the microservice and the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request). 

As to Claim 15, Borzsei discloses a microservices broker comprising: a processor; and a memory that stores instructions that, when executed by the processor, causes the microservices broker to perform operations comprising instructing an evolved packet core gateway of an evolved packet core network of a mobile telecommunications carrier to determine microservice requests from mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier and to intercept the microservice requests from the mobile applications data passing through the evolved packet core network of the mobile telecommunications carrier, wherein the evolved packet core network of the mobile telecommunications carrier includes the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0078] of Borzsei discloses the service consumer directs its request to the domain corresponding to the shared mobile web service as registered with the gateway 103 (i.e., weather.mobile.net). The gateway 103 and/or the weather service 1103 itself then routes the request to either the primary server 1105 or secondary server 1107 and provides the requested service as coming from the service domain (weather.mobile.net) rather than the individual domain names of the mobile servers), 
receiving, from the evolved packet core gateway, a microservice request of the microservice requests intercepted by the evolved packet core gateway, wherein the microservice request includes a request to access a microservice, wherein the microservice is a service application that is designed to perform a single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as , 
checking a microservices broker database for a user equipment associated with the service application of the microservice request that is designed to perform the single function, wherein the microservices broker database stores a plurality of device identifiers of a plurality of user equipment associated with service applications designed to perform single functions (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request), 
requesting, from a [home subscriber server], a status of the user equipment determined to be associated with the service application of the microservice request that is designed to perform the single function (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request), 
receiving, from the [home subscriber server], the status of the user equipment, wherein the status of the user equipment received from the [home subscriber server] indicates whether the user equipment is attached to a radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request),
determining, based upon the status of the user equipment received from the [home subscriber server], whether the user equipment is attached to the radio access network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request), and 
in response to determining from the status of the user equipment received from the [home subscriber server] that the user equipment is attached to the radio access network, routing the microservice request to the user equipment for performing the single function by the service application associated with the user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE  and
in response to determining from the status of the user equipment received from the [home subscriber server] that the user equipment is not attached to the radio access network, routing the microservice request to an enterprise source for providing the microservice based on information regarding the enterprise source stored by the microservices broker (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).
Borzsei does not explicitly disclose a separate gateway and broker.  
	However, Rahman discloses this.  Paragraph [0073] of Rahman discloses when gateway 171 receives the unicast DNS-service discovery request it will intercept it and will first try to see if the service can be found in its local CoAP RD database.  Paragraph [0070] of Rahman discloses the CoAP RD (which may be a portion of the gateway) in each LAN segment is populated.  This indicates there are embodiments where the CoAP RD is not a portion of the gateway.
Examiner recites the same rationale to combine used for claim 1. 
Borzsei does not explicitly disclose a home subscriber server.
	However, White discloses this.  Paragraph [0027] of White discloses the SMSC 145 queries the HSS 124 for the IMS registration status of the MS 105. The IMS registration status may indicate whether the MS is connected to the IMS core network 135.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 18, Borzsei-Rahman-White discloses the microservices broker of claim 15, wherein the evolved packet core gateway comprises a serving gateway or a packet gateway (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request). 

As to Claim 19, Borzsei-Rahman-White discloses the microservices broker of claim 15, wherein the operations further comprise: receiving a further microservice request that identifies a further microservice; checking the microservices broker database for a further user equipment that is capable of servicing the further microservice request; requesting a further status of the further user equipment from the home subscriber server; determining, based upon the further status of the further user equipment, whether the further user equipment is attached to the radio access network; and in response to determining that the user equipment is attached to the radio access network, routing the further microservice request to the further user equipment for providing the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request). 

As to Claim 20, Borzsei-Rahman-White discloses the microservices broker of claim 19, wherein the user equipment associated with the service application of the microservice request that is designed to perform the single function and the further user equipment providing the further microservice constitute providing a composite service comprised of the microservice and the further microservice (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request).

As to Claim 21, Borzsei-Rahman-White discloses the microservices broker of claim 15, wherein the microservice request originates from another user equipment (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and .

As to Claim 22, Borzsei-Rahman-White discloses the microservices broker of claim 15, wherein the microservice request originates from an outside network (Paragraph [0031] of Borzsei discloses when a service request is received, the gateway 105 detects whether the designated primary server is available. It is contemplated that availability depends on factors such as whether the UE 101 acting as the primary server is online (e.g., powered on and connected to the data network) and the number of other requests the primary server is handling. If the primary server is not available, the gateway dynamically selects a secondary server to service the request.  Paragraph [0071] of Borzsei).

As to Claim 23, Borzsei-Rahman-White discloses the computer-readable storage medium of claim 1, wherein the operations further comprise: 
exposing a set of microservices application programming interfaces; 
receiving, from the service application associated with the user equipment, an application programming interface command comprising data associated with the service application; and 
in response to the application programming interface command, editing information in the microservices broker database corresponding to the service application associated with the user equipment based on the data of the application programming interface command (Paragraph [0070] of Borzsei discloses the social networking community may be created by an .

As to Claim 24, Borzsei-Rahman-White discloses the method of claim 8, further comprising: exposing, by the microservices broker, a set of microservices application programming interfaces; receiving, by the microservices broker, from the service application associated with the user equipment, an application programming interface command comprising data associated with the service application; and in response to the application programming interface command, editing, by the microservices broker, information in the microservices broker database corresponding to the service application associated with the user equipment based on the data of the application programming interface command (Paragraph [0070] of Borzsei discloses the social networking community may be created by an external provider (e.g., Facebook.RTM., MySpace.RTM.) with connectivity to the gateway 103 via an application programming interface (API).  Paragraph [0050] of Borzsei discloses gateway 103 may interact with the external community using, for instance, an application programming interface (API) provided by the external community to designate specific members of the community 107.  Wherein using the API to designate members is editing information).

As to Claim 25, Borzsei-Rahman-White discloses the microservices broker of claim 15, wherein the operations further comprise: exposing a set of microservices application programming interfaces; receiving, from the service application associated with the user equipment, an application programming interface command comprising data associated with the service application; and in response to the application programming interface command, editing information in the microservices broker database corresponding to the service application associated with the user equipment based on the data of the application programming interface command (Paragraph [0070] of Borzsei discloses the social networking community may be created by an external provider (e.g., Facebook.RTM., MySpace.RTM.) with connectivity to the gateway 103 via an application programming interface (API).  Paragraph [0050] of Borzsei discloses gateway 103 may interact with the external community using, for instance, an application programming interface (API) provided by the external community to designate specific members of the community 107.  Wherein using the API to designate members is editing information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.